DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system and methods for:
providing a physical card having a contactless communication tag physically attached thereto;
receiving, by at least one processor of at least one computing device via an antenna module from a contactless reader of the at least one computing device, a contactless radio signal data of a contactless radio signal emitted by a contactless communication tag in response to an interrogation signal;
wherein the contactless radio signal data comprises encoded tag data;
wherein the encoded tag data comprises a tag identifier of the contactless communication tag;
determining, by the at least one processor, that the contactless communication tag is a new contactless communication tag based on the tag identifier being unlinked to any user account;
generating, by the at least one processor, a disposable account card data for a user account, the disposable account card data comprising a unique disposable account number;
wherein the user account comprises a permanent account number different from the unique disposable account number;
generating, by the at least one processor, an account link that links the tag identifier to:
the disposable account card identifier data, and the permanent account number associated with the user account;
wherein the account link comprises an expiration period;
wherein the expiration period is configured to cause the at least one processor to unlink the unique disposable account number from the user account at the end of the expiration period;
writing, by the at least one processor using a return contactless radio signal, the unique disposable account number to the tag data of the contactless communication tag of the physical card to enable contactless user account activity using the user account via the unique disposable account number in place of the permanent account number;
generating, by the at least one processor, a disposable account card interface and a user interface element;
wherein the disposable account card interface is configured to allow the user to perform the contactless electronic requests with the contactless communication tag and wherein the user interface element is configured to enable a user to delete the account link to remove a reference between the disposable account card identifier and the user account; and
causing to display, by the at least one processor, the disposable account card interface on a display of at least one computing device associated with the contactless reader.

And
providing a physical card having a contactless communication tag physically attached thereto;
receiving, by at least one processor, an electronic account activity request from at least one computing device;
wherein the electronic account activity request comprises:
i) a tag identifier decoded from an encoded tag data of a contactless radio signal data of a contactless radio signal emitted by a contactless communication tag in response to an interrogation signal by a contactless reader of the at least one computing device;
ii) a data transfer content associated with a requested data transfer, and
iii) a transferee account identifier identifying a destination account for the requested data transfer;
determining, by the at least one processor, an account link that links the contactless communication tag to a user account by using the tag identifier to refer to a unique disposable account card identifier;
wherein the account link comprises an expiration period;
wherein the expiration period is configured to cause the at least one processor to unlink the unique disposable account number from the user account at the end of the expiration period;
determining, by the at least one processor, disposable account card identifier associated with the tag identifier based on the account link;
wherein the disposable account card identifier comprising a unique disposable account number;
generating, by the at least one processor, an account activity authorization associated with the disposable account card identifier to fulfill the electronic account activity request by transferring the requested transfer quantity from the user account to the destination account based at least in part on the unique disposable account number, the data transfer content and the transferee account identifier;
updating, by the at least one processor, a disposable account card interface and a user interface element;
wherein the disposable account card interface is configured to allow a user to delete the account link to remove the disposable account card data from the user account; and
causing to display, by the at least one processor, the disposable account card interface on a display of at least one computing device associated with the contactless reader.

The closest art of record, US Patent Application Publication 20200234300 to Vukich, et al., discloses “Techniques to dynamic create valid credit cards are described. An apparatus, a computer-implemented method, and a computer-readable storage medium may implement such techniques and process virtual authorization data for authorizing a credit card to access a financial account, wherein the virtual authorization data comprises a representation of the financial account; activate the credit card using the virtual authorization data, the credit card having an integrated circuit configured for secure execution of transactions against the financial account; and store the virtual authorization data onto the integrated circuit of the credit card. Other embodiments are described and claimed.”
The closest art of record, US Patent Application Publication 20120226582 to Hammad, et al., discloses “Methods, secure elements, validation entities, and computer program products for effecting secure communication of payment information to merchants for Internet-based purchases. Payment information for a user's real payment information is installed in a secure element of a computer, the payment information may comprise a pseudo PAN number for the portable consumer device provided by a validation entity. The secure element is shielded from the computer's operating system to thwart hacker attacks. The user accesses the secure element to make a purchase. In response, the secure element contacts the validation entity with the pseudo account number, and in response obtains dynamic payment information that the secure element can used to effect the payment. The dynamic payment information comprises an account number that is different from the pseudo PAN, and which has at least one difference which respect to the user's real payment information.”
The closest art of record, US Patent Application Publication 20210406869 to Pathrabe, et al., discloses “The invention provides methods, systems and computer program products for modifying priority parameters corresponding to a software payment application within a contactless payment card. In an embodiment the invention comprises (i) establishing communication between the contactless payment card and a mobile communication device, (ii) parsing an application directory listing stored within the payment card, (iii) extracting information corresponding to a plurality of software payment applications stored within the payment card, (iv) selecting a software payment application from among the plurality of software payment applications, (v) specifying a modification to a priority tag value associated with the selected software payment application, (vi) receiving an encrypted unique identifier associated with the payment card from an issuer server, and modifying the priority tag associated with the selected software payment application, provided the received encrypted unique identifier matches payment card identifier information stored within the memory of the contactless payment card.”
The closest art of record, US Patent 11,042,850 B2 to Lucia, et al., discloses “Systems, methods and computer-readable media are disclosed for providing a cardholder with a token corresponding to a card account identifier for temporary use in emergency situations in which an existing card account identifier has potentially been compromised, as a result of theft or loss of a transaction card or other potential misappropriation of the existing identifier, or situations in which the existing identifier is otherwise unavailable for use. The card account identifier for temporary use may be associated with conditions that restrict the manner and scope according to which the identifier may be used to gain access to funds. The token is provided to a funds dispensing system that is configured to construct the corresponding card account identifier from the token and initiate a financial transaction using the card account identifier.”
The closest art of record, Non-patent literature SafePay: Protecting against credit card forgery with existing magnetic card readers to Cao, et al., discloses “In this paper, we propose SafePay, our novel technique protecting users’ credit card information and being compatible with existing magnetic card readers. The whole system has a bank server application, a mobile banking application and a magnetic card chip. First, the user downloads and executes the mobile banking application communicating with the bank server. Then, during transactions, the mobile application acquires disposable credit card numbers from the bank server, generates a wave file, plays the file to generate electrical current, and then drive the magnetic card chip via an audio jack or Bluetooth…Disposable credit card information, also known as virtual credit card number, expires after a limited time or number of usage”.

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even though the claims recite may recite certain abstract elements, the limitations and additional elements when considered in ordered combination are indicative of integration into a practical application because as a specific combination of steps, the claims are addressing a particular problem in the technical field of interactions between physical devices to perform an account operation, as described in [0031] of the specification, by incorporating a writable contactless communication tag onto a physical device to enable interactions using disposable/temporary account information, thus reducing security risks such as a risk of fraud during the account operation.  Therefore, the limitations recited above are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, claims 1-20 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694